SCHWARTZ, Judge
(specially concurring).
While I do not disagree with the court’s opinion, I would base the decision to affirm upon a narrower ground. In my view, the terms of the policy involved in this case provided only for a total rejection of uninsured motorist coverage, which was aborted by Section 627.727(1), Florida Statutes (1977). In no sense did Genway attempt to “select” lower limits pursuant to Section 627.727(2), Florida Statutes (1977). I would therefore not reach the question of whether a long-term lessor has the statutory authority to do so.